NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50161

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-03798-AJB-1
 v.

MIGUEL ANGEL MENDOZA,                           MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                            Submitted October 5, 2020**
                               Pasadena, California

Before: KLEINFELD, HURWITZ, and BRESS, Circuit Judges.

      Miguel Mendoza pleaded guilty to importation of methamphetamine and

heroin pursuant to a plea agreement containing a waiver of his right to appeal. The

district court found Mendoza ineligible for safety valve relief under § 5C1.2 of the

United States Sentencing Guidelines and imposed the mandatory minimum sentence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 120 months. We dismiss Mendoza’s appeal from that sentence in part and affirm

in part.

       1.    In his plea agreement, Mendoza waived “all rights to appeal and to

collaterally attack every aspect of the conviction and sentence.” The only relevant

exception allows him to “appeal a custodial sentence above the greater of 71 months

or the statutory mandatory minimum term, if applicable.” After determining that

Mendoza did not qualify for safety valve relief, the district court imposed the

statutory mandatory minimum term.

       Mendoza’s arguments as to why the appeal waiver does not apply are

unavailing. The plea agreement memorializes Mendoza’s understanding that he may

not be found eligible for safety valve relief, and, if not, “may be subject to a statutory

mandatory minimum sentence.” Nor did the district court’s comments at sentencing

invalidate the appeal waiver; the court merely indicated that if Mendoza disagreed

with the court’s statement that the appeal waiver’s exception was not triggered by

the safety valve dispute, he was free to challenge that assessment in this Court. See

United States v. Watson, 582 F.3d 974, 987-88 (9th Cir. 2009). And, neither

Mendoza’s challenge to the legality of his underlying conviction, see United States

v. Johnson, 988 F.2d 941, 943 (9th Cir. 1993), nor the district court’s safety valve

determination, see United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir. 2005),

implicate the illegal sentence exception, see United States v. Torres, 828 F.3d 1113,


                                            2
1125 (9th Cir. 2016).

      2.    Assuming without deciding that Mendoza’s claim that he was denied

procedural due process at sentencing is not barred by the appeal waiver, see United

States v. Odachyan, 749 F.3d 798, 801-02 (9th Cir. 2014), we reject the argument.

A defendant must “be given an opportunity to assure the accurate presentation of

reliable sentencing information to the district court.” United States v. Brady, 895

F.2d 538, 542 (9th Cir. 1990) (cleaned up). Mendoza failed to show that he needed

to know how his bank records were obtained to assess their accuracy. And, the

government demonstrated that preventing the disclosure of its sources was necessary

“to keep sensitive information from the opposing party.” United States v. Thompson,

827 F.2d 1254, 1258 (9th Cir. 1987).

      DISMISSED IN PART and AFFIRMED IN PART.




                                        3